        Case 9:20-cv-00077-DWM Document 4 Filed 05/29/20 Page 1 of 2


                                                                            FILED
                                                                             MAY2 9 2020
                  IN THE UNITED STATES DISTRICT COURT                    Clerk, US .
                      FOR THE DISTRICT OF MONTANA                          District of,;trict Court
                                                                                A-"- -·· 0 ntana
                                                                                 .. ""'10U la
                           MISSOULA DIVISION


 ELIZABETH KAPARICH,                                 CV 20-77- M-DWM

              Plaintiff,

       vs.                                                 ORDER

 ETHICON, INC. and JOHNSON &
 JOHNSON,

              Defendant.


      Plaintiff Elizabeth Kaparich moves for the admission of Dana Lizik to

practice before this Court in this case with Ben Sather to act as local counsel. Ms.

Lizik's application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs motion to admit Dana Lizik

pro hac vice (Doc. 3) is GRANTED on the condition that Ms. Lizik shall do her

own work. This means that Ms. Lizik must do her own writing; sign her own

pleadings, motions, and briefs; and appear and participate personally. Counsel

shall take steps to register in the Court's electronic filing system ("CM-ECF").

Further information is available on the Court's website, www.mtd.uscourts.gov, or

from the Clerk's Office.



                                          1
            Case 9:20-cv-00077-DWM Document 4 Filed 05/29/20 Page 2 of 2



          IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

    Ms. Lizik, within fifteen (15) days of the date of this Order, files a notice

    acknowledging her admission under the terms set forth above.
                          /,/
         DATED this      A'tday of May, 2020.




                                                             oy, District Judge
                                                             strict Court




\                                              2
